Title: From Louisa Catherine Johnson Adams to John Adams, 23 April 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John




My Dear John
Washington 23 April 1819


By some means or other it would seem that one of my Letters to you have been lost—perhaps you had better enquire at the Post Office—I answered you immediately after you wrote about the desk and recommended you to take the one offered by Louisa Smith—I send you the dates of my Letters that you may ascertain whether any of them are missing 11th. 22d 29th March 18th and 23d April 24th. & 25th of Feby.—In the same Letter I requested you to ask Miss Welsh to write me very particularly concerning your grandfather and every thing at Quincy—You did not mention to me your Brother Georges ill state of health which gives me great uneasiness—I have requested him to send his flute to Miss Welsh and beg she will take care of it for him and not let him have it again until I give him permission to take it. I know it is a great sacrifice for him to make but his father is so anxious about it I am sure he will not only make it but I am sure make it with pleasure—Your father is not in good health the pressure of business and anxiety on account of George and your Grandfather hangs upon his spirits and I tremble lest it should end in a fit of sickness when the summer heats commence and which are now near at hand—We propose to come on if possible early in July and to stay with you a couple of months, this will only include a small part of your vacation but I hope you will pass the winter vacation with us as we intend that you shall pass it in Washington if nothing occurs to prevent it—
I have been reading Riley’s narrative—it is interesting to a certain degree full of “hair breadth ’scapes” almost impossible to credit—As a history of the wild Arabs it may afford some information but their is too much affectation about it and something like a stretch of possibilities rather above my faith or comprehension—We are aware that human nature will bear sufferings almost incalculable but for what length of time is doubtful especially under such a combination of dreadful misery and if it can sustain itself I should a little doubt the probability of so total and entire a recovery as appears in Capt. Riley with whom I have the honour to be acquainted—
I am now reading the letters of Madame du Deffands letters to Horace Walpole they are very amusing—and in some measure instructive as they shew the strongest point of view how disgusting a female is who has no sentiment of religion and whose whole existence is wrapt in herself—It is a melancholy picture of the human mind at the age of seventy having no confidence in the future and unsusceptible of present enjoyment—tired of life yet afraid to die—and seeking a perpetual round of amusements to fly from the fiend ennui who yet pursue, her every step and banishes repose—May you my beloved Son avoid this dreadful rock, and live and die in peace with God, and with all mankind, is the ardent prayer of your affectionate Mother


L. C. Adams




